DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 03/31/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is a system claim that recite steps not structural limitations. The examiner is unable to determine the metes and bounds of system claim 10. It is respectfully requested that system claim 10 be amended to recite structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (US 2013/0079733 A1) in view of Takeuchi et al. (US 2013/0028787 A1).
Regarding claims 1 and 10; Burt et al. discloses a method [0001]/system (Fig.24) for cleaning contaminated system surfaces in an enclosable environment [0011 and 0050], the contamination comprising a microbial load, viral load, and malodorous matter [0009] comprising:
Placing water [0040] and a solid or gel pack [0038] into a container of a first of a plurality of treatment apparatus (Fig.26 or Fig.27), the solid or gel pack configured to release a gaseous cleaning agent [0017] upon mixing with water; 
Sealing a first of the plurality of enclosable environments [0017, 0050] with the treatment apparatus container therein;
Automatically, by preset timer [0164], activating a motor of a first treatment apparatus to agitate the water in the container ([0119]; the vibrating plates 22 in Fig. 18A are deemed to agitate the aqueous solution within atomizing chamber 45 in Fig. 18A) of the treatment apparatus, the agitation causing an air-borne spray of liquid and gaseous cleaning agent to exit from a top end of the container (Fig.16) and to contact the contaminated surfaces in the enclosable environment; and 
Automatically [0164] terminating the motor when the preset timer has elapsed, thereby completing a cleaning cycle.
Burt et al. does not appear to disclose the use of an impeller to cause water to form a vortex. 
Takeuchi et al. disclose an ozone sterilization method [0001] where a vortex pump having an impeller [0197] and the use of stirring means ([0076]; Fig.1:17) in order to provide a high sterilizing effect that is obtained with less ozone [0019]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Takeuchi et al. vortex pump or the impeller to Burt et al. method in order to provide a high sterilizing effect that is obtained with less ozone.
Regarding claims 2 and 4, Burt et al. disclose the step of sealing [0017, 0050] the interior cabin space comprises closing doors and windows, recirculating air via the air circulation system, and closing air vents of an air circulation system from ingress or exit of air from the enclosable environment [0011].
Regarding claim 3, Burt et al. discloses the step of placing a solid chemical comprises placing a solid or gel pack [0038] comprising a chemical composition that releases chlorine dioxide when mixed with water,
Regarding claim 5, Burt et al. discloses that the motor of the apparatus is powered by a rechargeable battery [0158].
Regarding claim 6, Burt et al. discloses that the motor of the apparatus is in communication with the timer [0164], and is controlled to activate and terminate by the timer.
Regarding claim 7, Burt et al. discloses that the enclosable environment is a cabin of a vehicle [0011] equipped with cup holders, and the treatment apparatus is sized to fit inside a cup-holder.
Regarding claim 8, Burt et al. discloses activating a light to indicate [0164] to an observer that it is safe to enter the enclosed environment.
Regarding claim 9, Burt et al. discloses that the light [0164] is automatically activated after the automatic termination of the motor.
Regarding claim 11, Burt et al. discloses that the first enclosable environment is a cabin of a vehicle [0011], and the first treatment apparatus is sized to fit inside a cup-holder inside the cabin.
Regarding claim 12, Burt et al. discloses that the first enclosable environment is selected from rooms in a house, hotel rooms, hospital rooms, rooms in homes for the aged, intensive care units, surgery rooms, yoga rooms, gyms, restaurants, ships cabins and passenger-use spaces on cruise vessels, trains, buses, and aircraft cabins [0017].
Regarding claim 13, the system of Burt et al. is capable of deactivating surfaces include a viral contamination selected from SARS, MERS, COVID-19, bacteria, fungi and malodorous matter.
Regarding claim 14, Burt et al. discloses that the first treatment apparatus further includes an associated indicator light [0164] that is automatically activated, after the cleaning cycle is complete.
Regarding claim 15, Burt et al. discloses that a treatment apparatus selected from a plurality of treatment apparatus is assigned to each of the plurality of enclosable environments ([0011] and Figures 26 and 27), and the selected treatment apparatus are capable of being activated sequentially by their respective timers.
Regarding claim 16, Burt et al. discloses that the plurality of treatment apparatus each further includes an associated indicator light [0164] that is automatically activated after the respective cleaning cycle of each of the plurality of treatment apparatus is complete, to indicate that it is safe to enter the enclosable environment where the respective treatment apparatus is located. 
Regarding claim 17, Burt et al. discloses that the plurality of enclosable spaces comprises a plurality of used vehicles [0011]. 
Regarding claim 18, Burt et al. discloses that the plurality of enclosable spaces comprise a plurality of hotel rooms [0011]. 
Regarding claim 3, Burt et al. discloses that the plurality of enclosable spaces is selected from at least one of: rooms in a house, hospital rooms, rooms in homes for the aged, intensive care units, surgery rooms, Yoga rooms, gyms, restaurants, ships cabins and passenger-use spaces on cruise vessels, trains, buses, and aircraft cabins [0017].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798